Motion granted and, upon reargument, the second paragraph of the memorandum decision on Appeal No. 1990 (March 18, 1976) is amended to read as follows: "The complaint herein contains 18 causes of action, in which plaintiff seeks to recover for services rendered to defendants in six matters on the theories of agreed value (contract), quantum meruit and account stated. Six causes of action were withdrawn by stipulation to be consolidated for trial in a related action and the remaining causes were submitted to the jury.” Concur—Markewich, J. P., Kupferman, Lupiano, Birns and Capozzoli, JJ.